Citation Nr: 0738831	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2004 decision by the RO.

The veteran testified at a hearing held at the RO during 
January 2007 before the undersigned Board member.


REMAND

The veteran needs a verified stressor for his claim of 
service connection for PTSD.  Until the January 2007 hearing, 
he had not provided sufficient information in order to make 
an inquiry for verification.  In an attachment to his October 
2004 substantive appeal, the veteran said that when he was 
stationed in Vietnam during a patrol he witnessed two members 
of his company, Sergeant [redacted], and Private [redacted], being 
killed when they were blown up by a land mine.  The veteran's 
service record shows that he served in the Army as a light 
weapons infantryman with Company C of the 54th Infantry.  At 
the hearing, the veteran testified that this incident 
occurred during April or May 1967.  He also testified that 
the two soldiers who were killed were in his same Company.  
With the last names and ranks of these two soldiers, and now 
having a date range for the incident, inquiry to the Joint 
Services Records Research Center (JSRRC) is possible to 
verify their deaths, the date, and possibly more information 
about the incident.  If the veteran's claimed stressor is 
verified, he should be provided a PTSD C&P examination.     

By its April 2004 decision, the RO granted service connection 
for bilateral hearing loss, but denied service connection for 
tinnitus.  This was based on an April 2004 VA C&P 
audiological examination.  Review of that audiological 
examination shows that the examiner made no mention at all of 
having examined the veteran for tinnitus.  The veteran has 
contended that he has had tinnitus since service.  The 
examiner made no report of any complaints that the veteran 
had about tinnitus.  Therefore, another audiological 
examination is needed in order to examine the veteran for 
tinnitus.  

There is evidence in the veteran's SMRs that he was treated 
for a left knee injury.  The veteran has filed a statement by 
a buddy that he suffered injury to his knees when he was in 
Vietnam.  The veteran testified that he has experienced 
chronic pain in his left knee since service.  He stated that 
the knee makes noise, has locked causing him to tumble and 
fall, causes instability, and gets red, stiff and swells.  He 
testified that flare-ups occur intermittently.  A VA 
orthopedic examination is needed to determine if the veteran 
has a current disability of his left knee, and, if so, an 
opinion as to whether it is likely related to his service. 

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Make inquiry of the Joint Services 
Records Research Center (JSRRC) for 
verification of the veteran's claimed 
stressor described above.  If, and only 
if, the veteran's stressor is verified, 
schedule him for a PTSD C&P examination 
with a VA psychiatrist.  Forward the 
claims file to the examiner.  The 
examiner's report must specifically note 
that the claims file was reviewed.
 
3.  Schedule the veteran for a C&P 
examination with a VA orthopedist for an 
examination of his left knee to determine 
if the veteran has a current disability 
of the left knee, and, if so, a 
description of its severity.  Forward the 
claims file to the examiner.  The 
examiner's report must specifically note 
that the claims file was reviewed.  All 
appropriate diagnostic tests should be 
conducted.  All appropriate ranges of 
motion of the left knee should be 
provided, including the measurement of 
any limitations due to pain, weakness, or 
fatigability (DeLuca).  If there is a 
diagnosed disability of the left knee, 
the examiner should provide an opinion as 
to whether it is likely related to (i.e., 
more than a 50 percent probability) the 
veteran's active military service.  A 
complete rationale must be provided as to 
all findings and any opinions.

4.  Schedule the veteran for a C&P 
audiological examination for tinnitus.  
Forward the claims file to the examiner.  
The examiner's report must specifically 
note that the claims file was reviewed.  
If there is a diagnosis of tinnitus, the 
examiner should provide an opinion as to 
whether it is likely related to (i.e., 
more than a 50 percent probability) the 
veteran's active military service.        
A complete rationale must be provided as 
to all findings and any opinions.  
 
 5.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).
6.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).          

